DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-42 responded on April 06, 2021 are pending, claims 1, 4-6, 8, 11-14, 20, 23-25, 27, 30-33, and 39-42 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 06, 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 14-15 and 18, filed April 06, 2021, with respect to the rejection(s) of claims 1 and 11 have been considered but are moot because the arguments do not apply to any of additional  references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-18, 20-25, 27-28, 30-37, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2016/0073402 A1, hereinafter "Eriksson") in view of Sun et al. (US 2016/0269146 A1, hereinafter "Sun").
Regarding claim 1, Eriksson discloses a method for wireless communication at a user equipment (UE), comprising:
 identifying that the UE is configured for repetition-based transmission of a transport block within a repetition window, the repetition window including a first slot slot (Eriksson, [0005, 0017-0018] determining which signaling option from among a number of different signaling options was used by the network node for sending the signaling to trigger the bundled transmission (i.e. repetition-based transmission) which is the same packet in each one of the bundled TTIs, and identifying which TTI bundle size from among a defined set of TTI bundle sizes is associated with the signaling option); and
transmitting the transport block in an initial transmission within the first slot (Eriksson, [0017-0018] sending the bundled transmission using the selected TTI bundle size).
, by the UE, a repetition window configuration from a plurality of repetition window configurations based on a comparison of one or more elements of the repetition window configuration against one or more respective thresholds.
	Sun from the same field of endeavor discloses selecting, by the UE, a repetition window configuration from a plurality of repetition window configurations based on a comparison of one or more elements of the repetition window configuration against one or more respective thresholds, the repetition window configuration indicating the first TTI and subsequent TTIs in the repetition window (Sun, Fig.7 [0056-0057] UE may computes a transmission efficiency (i.e. threshold) for a transport block by a mobile station in a wireless network, wherein the transport block is repeatedly transmitted with a repetition number n greater than zero such that the transport block is received with a predefined receiving quality).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 2, Eriksson discloses receiving a configuration message that includes the plurality of repetition window configurations (Eriksson, [0017-0018] determining which signaling option from among a number of different signaling options was used).
Regarding claim 3, Eriksson does not explicitly disclose identifying a first transport block transmission occasion based at least in part on an availability of the 
Sun from the same field of endeavor discloses identifying a first transport block transmission occasion based at least in part on an availability of the transport block for transmission, wherein the repetition window configuration is selected based at least in part on the first transport block transmission occasion (Sun, [0046] the number of resource elements (REs) in used in each repetition is further calculated based on the PRB number n, occupied by each repetition and the number of available resource elements in in each PRB,).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 4, Eriksson does not explicitly disclose determining that the repetition window configuration corresponds to a set of slots 
selecting the repetition window configuration based at least in part on the  determining.
Sun from the same field of endeavor discloses determining that the repetition window configuration corresponds to a set of TTs including the first TTI that is the same as a TTI in which the transport block is ready for transmission or that is closest to the TTI in which the transport block is ready for transmission (Sun, [0041-0042] exemplary of TB less, equal and more than one frame, reporting a channel quality indicator based on at least the first and second computed transmission efficiencies); and
selecting the repetition window configuration based at least in part on the determining (Sun, [0044-0046] size of transport block and repetition number may be determined by other factors such as a modulation order, or a transmission mode, or a coding scheme, or a redundancy version number).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 5, Eriksson discloses wherein the one or more elements includes at least one of a number of transmission repetitions of the transport block (Eriksson, [0017-0018] selecting the identified TTI bundle size as a selected TTI bundle size to be used by the wireless device for the bundled transmission), a periodicity of the repetition window, or an offset of the repetition window (non-selected option).
	Regarding claim 6, Eriksson discloses determining a set of slots corresponding to the repetition window configuration based at least in part on the one or more elements, wherein the repetition window configuration is selected based at least in part on the set of slots corresponding to the repetition window configuration (Eriksson, [0017-0018] selecting the identified TTI bundle size as a selected TTI bundle size to be used by the wireless device for the bundled transmission).
slots 
Sun from the same field of endeavor discloses wherein a length of the repetition window, in TTIs, is equal to a periodicity of the repetition window, and wherein a number of transmission repetitions of the transport block is equal to the periodicity of the repetition window (Sun, [0041-0042] exemplary of TB less, equal and more than one frame, reporting a channel quality indicator based on at least the first and second computed transmission efficiencies).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 9, Eriksson discloses wherein a number of transmission repetitions of the transport block is based at least in part on a packet size of the repetition-based transmission and a UE channel condition quality (Eriksson, [0005] trigger retransmission of unsuccessfully received VoIP packets, TTI bundling allows a mobile device to send the same packet over a "bundle" of consecutive). 
Regarding claim 11, Eriksson discloses a method for wireless communication at a base station, comprising:
determining a plurality of repetition window configurations for repetition- based transmission, each repetition window configuration indicating a first slot slot (Eriksson, [0005, 0017-0018, 0033] determining which signaling option from among a number of different signaling options was used by the network node for sending the signaling to trigger the bundled transmission (i.e. repetition-based transmission) which is the same packet in each one of the bundled TTIs, and identifying which TTI bundle size from among a defined set of TTI bundle sizes is associated with the signaling option, transmission subframe indexes indicate different TTI bundle sizes, according to the defined mapping; and choosing which bundle size indicator value to include in an uplink scheduling grant);
transmitting, to a user equipment (UE), a configuration message that includes the plurality of repetition window configurations (Eriksson, [0017-0018] selecting the identified TTI bundle size (i.e. configuration) as a selected TTI bundle size to be used by the wireless device for the bundled transmission); 
receiving a transport block transmitted from the UE in accordance with one of the plurality of repetition window configurations (Eriksson, [0017-0018] transmits transport block in the selected TTI bundle size for bundle size ).
Eriksson does not explicitly disclose testing, by the base station, a number of repetition window hypotheses associated with the plurality of repetition window configurations; and determining the repetition window configuration of the plurality of repetition window configurations in which the transport block is received based at least in part on the testing.
Sun from the same field of endeavor discloses testing, by the base station, a number of repetition window hypotheses associated with the plurality of repetition window configurations; and determining the repetition window configuration of the plurality of repetition window configurations in which the transport block is received based at least in part on the testing (Sun, Fig. 3-4 an example of relationship between TBS and a pre-defined quality under a certain channel condition with different repetition numbers, The mobile station computes the transmission efficiency with the pre-known hypothesis, where the transport block with a pre-determined TBS can be received in a pre-defined quality).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 12, Eriksson does not explicitly disclose wherein the number of repetition window hypotheses is based at least in part on those of the plurality of repetition window configurations that include transmission opportunities associated with a slot  
Sun from the same field of endeavor discloses testing a number of repetition window hypotheses corresponding to at least some of the plurality of repetition window configurations, wherein the number is based at least in part on those of the plurality of repetition window configurations that include transmission opportunities associated with a transmission time interval (TTI) in which the transport block is received  (Sun, [0040-0043] hypotheses of different scenarios of a transport block being repeatedly transmitted over multiple subframes with a repetition number).

Regarding claim 13, Eriksson discloses identifying the first slot slots (Ericksson, [0033] a first signaling option maps to a first TTI bundle size, while all other available signaling options map to a second TTI bundle size), Eriksson does not explicitly disclose receiving one or more additional repeated transport blocks based at least in part on the identified subsequent slots [[TTIs]].
Sun from the same field of endeavor discloses receiving one or more additional repeated transport blocks based at least in part on the identified subsequent slots (Sun, [0055] finds the closest TBS indicated by the index, and reports the index to the base station. In another example, a set of repetition numbers).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
	Regarding claim 14, Sun further discloses wherein the transport block is received in the first slot (Huawei, section 3-4 the TB is received within the first TTI).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI 
Regarding claim 15, Eriksson further discloses adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a target latency metric satisfying a threshold (Eriksson, [0027] discloses the scenario to meet latency requirement within a period).
Regarding claim 16, Eriksson does not explicitly disclose wherein at least one of the plurality of  repetition window configurations is determined based at least in part on a number of repetitions to be included in the repetition-based transmission, a modulation and coding scheme (MCS) of the repetition-based transmission, a packet size of the repetition-based transmission.
Sun discloses wherein at least one of the plurality of  repetition window configurations is determined based at least in part on a number of repetitions to be included in the repetition-based transmission, a modulation and coding scheme (MCS) of the repetition-based transmission, a packet size of the repetition-based transmission (Sun, [0044-0046] size of transport block and repetition number may be determined by other factors such as a modulation order, or a transmission mode, or a coding scheme, or a redundancy version number), UE channel conditions, or combinations thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).

Sun further discloses adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a packet size of the repetition- based transmission satisfying a packet size threshold, a modulation and coding scheme (MCS) of the repetition-based transmission satisfying an MCS threshold thereof (Sun, [0044-0046] size of transport block and repetition number may be determined by other factors such as a modulation order, or a transmission mode, or a coding scheme, or a redundancy version number), UE channel conditions, or combinations thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 18, Eriksson does not explicitly disclose determining, for each of the plurality of repetition window configurations, a number of transport block transmission repetitions, a repetition window periodicity, a repetition window offset, or combinations thereof. 
Sun further discloses determining, for each of the plurality of repetition window configurations, a number of transport block transmission repetitions, a repetition window (Sun, [0044-0046] the number of resource elements (REs) in used in each repetition is further calculated based on the PRB number n, occupied by each repetition and the number of available resource elements in in each PRB).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding to claims 20-25, 27-28, 30-37, and 39-42 these claims recite “An apparatus for wireless communication at a user equipment”, “An apparatus for wireless communication at a base station”, “A non-transitory computer-readable medium storing code for wireless communication at a user equipment”, “A non-transitory computer-readable medium storing code for wireless communication at base station”, Eriksson discloses the structure and computer program instruction of network node (i.e. base station) and wireless device (i.e. UE) in Fig. 2 [0032] and that disclose similar steps as recited by the method of claims 1-6, 8-9, and 11-18, thus are rejected with the same rationale applied against claims 1-6, 8-9, and 11-18 as presented above.
Claims 7, 10, 19, 26, 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2016/0073402 A1, hereinafter "Eriksson") in view of Sun et al. (US 2016/0269146 A1, hereinafter "Sun") and further in view of Huawei et al. (3GPP TSG RAN WG1 Meeting #92bis R1-1804296, hereinafter "Huawei").

Huawei from the same field of endeavor discloses selecting the repetition window configuration based at least in part on an offset of the repetition window defined by the repetition window configuration (Huawei, pg.4 GF Type 1 resource shall be activated upon RRC configuration according to resource allocation in terms of periodicity and offset provided within the configuration).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson in view of Sun and repetition disclosed by Huawei with a motivation to make this modification in order to improve transmission reliability (Huawei, pg. 2).
 Regarding claims 10 and 29, Eriksson in view of Sun does not explicitly disclose wherein each repetition window configuration is associated with a respective resource set, demodulation reference signal (DMRS) pattern, cyclic shift pattern, interleaved frequency division multiple access (iFDMA) pattern, or a combination thereof.
Huawei from the same field of endeavor discloses wherein each repetition window configuration is associated with a respective resource set, demodulation reference signal (DMRS) pattern (Huawei, pg. 6 other factors such as frequency-domain resource, DMRS, repetition K dependency on initial transmission), cyclic shift pattern, interleaved frequency division multiple access (iFDMA) pattern, or a combination thereof (non-selected option).

Regarding claims 19 and 38, Eriksson does not explicitly disclose determining a number of transport block transmission repetitions and a repetition window periodicity for the plurality of repetition window configurations.
Sun further discloses determining a number of transport block transmission repetitions and a repetition window periodicity for the plurality of repetition window configurations (Sun, [0044-0046] the number of resource elements (REs) in used in each repetition is further calculated based on the PRB number n, occupied by each repetition and the number of available resource elements in in each PRB).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Eriksson in view of Sun does not explicitly discloses a repetition offset. Huawei from the same field of endeavor discloses determining, for each of the plurality of repetition window configurations, a repetition window offset (Huawei, section 3-4, discloses the TB and a period with a flexible starting repetition). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.T.W./Examiner, Art Unit 2415            

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415